As filed with the Securities and Exchange Commission on May30, Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 LSI CORPORATION (Exact name of Registrant as specified in its charter) Delaware 94-2712976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1621 Barber Lane Milpitas, California 95035 (Address of principal executive offices, including zip code) LSI Corporation 2003 Equity Incentive Plan LSI Corporation Employee Stock Purchase Plan (Full title of the plans) Jean F. Rankin, Esq. Executive Vice President, General Counsel and Secretary LSI CORPORATION 1110 American Parkway NE Allentown, Pennsylvania 18109 (610) 712-1000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Larry W. Sonsini, Esq. Katharine A. Martin, Esq. Wilson Sonsini Goodrich & Rosati, P.C. 650 Page Mill Road Palo Alto, California 94304 650-493-9300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (2) Common Stock, par value $0.01: Reserved for future issuance under the LSI Corporation 2003 Equity Incentive Plan 44,690,524 shares $6.71 $299,649,964.00 $11,777.00 Common Stock, par value $0.01: Reserved for future issuance under the LSI Corporation Employee Stock Purchase Plan 13,677,805 shares $5.70 $77,963,489.00 $3,064.00 Total: 58,368,329 shares $377,613,453.00 $14,841.00 (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional shares of Common Stock, par value $0.01, of LSI Corporation (“Registrant Common Stock”) that become issuable under the LSI Corporation 2003 Equity Incentive Plan and the LSI Corporation Employee Stock Purchase Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of Registrant Common Stock. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(h) under the Securities Act.For shares of Registrant Common Stock to be issued pursuant to stock options, stock appreciation rights and restricted stock units and as restricted stock, the maximum aggregate offering price was computed based on the basis of $6.71 per share, which was the average of the high and low prices of the Registrant Common Stock as reported on the New York Stock Exchange on May 23, 2008.For shares of Registrant Common Stock to be issued pursuant to the Employee Stock Purchase Plan, the maximum aggregate offering price was computed based on $5.70 per share (85% of $6.71, which was the average of the high and low prices of the Registrant Common Stock as reported on the New York Stock Exchange on May 23, 2008). (3) Each share of the Registrant’s Common Stock includes a Series A Preferred Share Purchase Right.No separate consideration will be received for the rights, which initially will trade together with shares of Registrant Common Stock. EXPLANATORY NOTE This Registration Statement on Form S-8 is being filed for the purpose of registering (i) an additional 44,690,524 shares of Registrant Common Stock to be issued as a result of an increase in the number of shares issuable under the LSI Corporation 2003 Equity Incentive Plan (the “2003 Plan”) and (ii) an additional 13,677,805 shares of Registrant Common Stock to be issued as a result of an increase in the number of shares issuable under the LSI Corporation Employee Stock Purchase Plan (the “ESPP”). LSI Corporation previously filed with the Securities and Exchange Commission a
